DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn claims 1-7 & 14-20.


















REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to increasing the amount of training data available for use by artificial intelligence (AI)-based algorithms.

Prior art for was found for the claims as follows:
Re. Claim 8,
Ma et al., (US 2016/0019271 A1) disclose the following limitations: 
A non-transitory computer-readable medium 2having program instructions stored thereon that are executable by a computer system to perform 3operations (Ma: Para. [0113].) comprising: 
4accessing an initial set of (Ma: Paras. [0046]-[0047] disclose data generation system 100 accessing a base dataset.), 
5wherein the initial set of (Ma: Para. [0052], [0063] disclose wherein the base dataset defines a plurality of components.); 
6determining a set of crossover sub-sequences (i.e., determining a set of components), wherein a given crossover sub-sequence 7defines a set of data values (data points) of a data value sequence that are usable to replace data 8values of another data value sequence (Ma: Para. [0028], [0052], [0063] disclose the base dataset containing components that include data points that are usable for replacement with data points from another component.); 
9generating a set of additional data value sequences (i.e., generating a set of synthetic data) for inclusion in the initial set of 
Page 3 of 11selecting a first data value sequence from the plurality of data value sequences (Ma: Paras. [0079], [0085] disclose selecting data points of a first component from the plurality of components based on a three-sigma rule.); and 
(i.e., a component of the base dataset) of the set of crossover sub-15sequences, data values (data points) of the first data value sequence that are within the at 16least one crossover sub-sequence with data values of a second data value 17sequence (i.e., a synthetic component) of the plurality of data value sequences that are within the 18at least one crossover sub-sequence (Ma: Paras. [0028], [0052], [0063] disclose generating a synthetic dataset with similar characteristics to the base dataset and replacing certain components that include data points of the base dataset with components of the synthetic dataset.); and

Mukherjee et al., (US 2018/0018322 A1) disclose an initial set of training data and processing the initial set of training data (Mukherjee: Paras. [0081], [0091], [0097] disclose processing the initial set of training data 122 and additional fabricated data 124 to train the machine learning model.).

Claim 34 recites analogous limitations to claim 8 above, therefore in order to reduce superfluous citations of the prior art, the mappings for claim 34 have been omitted.

Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 8 & 34] “… processing the initial set of training data and the set of additional sequences to train the machine learning model.” This feature is not found or suggested in the prior art.

Claims 8-13 & 21-34 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                         Date: 03-13-2022